Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 1 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 2 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 3 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 4 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 5 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 6 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 7 of 8
Case 17-36405-KLP   Doc 79   Filed 02/08/19 Entered 02/08/19 14:14:38   Desc Main
                             Document     Page 8 of 8
